DETAILED ACTION
CLAIMS 1-4, 6, AND 8-15 
are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art (“BRI”).  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
Claim Rejections – 35 U.S.C. § 112
35 U.S.C.§112(a) or 35 U.S.C.§112 (pre-AIA ), First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-4, 6, and 8-15
 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled 
Claim 1 recites the limitation “resource configuration of the CPU is maintained by compressing power consumption, heat dissipation, and a number of cores of the second set of one or more cores by the resource configuration of the CPU”. Emphasis added. The other independent claims recite a similar limitation. 
The Specification, ¶ 26, recites the following language: “To maintain the performance of high-frequency cores, the CPU can compress the configured low-frequency cores and normal-frequency cores in terms of power consumption, temperature, and can even compress the overall number of cores of the CPU” Emphasis added.
The list of resource configurations recited in the independent claims appears to be a closed list, requiring all of the listed resource configurations to be adjusted. The list of options set out in the specification, however, appears to be open – i.e. a Markush group –rather than a list of three items that must all be changed at the same time. 
Claim(s) 2, 4, 10-11, and 13
 
 incorporate the deficiencies of rejected base claim(s) 1, 3, 6, 8-9, 12, and 114-15. Accordingly, claims 2, 4, 10-11, and 13 are likewise rejected under 35 U.S.C. 112(a)or 35 U.S.C. 112 (pre-AIA ), first paragraph, as containing subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to 

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Breternitz et al., US 2014/0372782 Al, (“Breternitz”)  in view of Krishnaswamy et al., US 2015/0370303 Al, (“Krishnaswamy”).
Breternitz was cited as prior art in the previous office action. As such, its relevant teachings are hereby incorporated by reference to the extent applicable to the newly amended claims.
Regarding Claim 1,
 Breternitz teaches a heterogeneous-frequency CPU comprising a plurality of cores configured to operate based on a resource configuration of the CPU, ([0030] “It should be understood that processor assignment to given performance bin BIN 1, BIN 2 ... BIN M and routing of incoming tasks 13 could be accomplished on a per-core basis. Thus, a processor with 12 cores could have some cores assigned to BIN 1 and others to BIN M. Incoming tasks could be assigned to the BIN 1 cores and others to the BIN M cores. ” See also [0022] and its Table 1
 i.e.  cores of a CPU may be configured to run at differing voltage/frequency pairs based on the desired performance state – a resource configuration giving the claim the BRI – and categorized into different performance bins based on the performance state – a heterogeneous–frequency CPU giving the claim the BRI --) 
wherein the resource configuration of the CPU provides a first resource configuration ([0022] Table 1, performance state 1; See also “For simplicity of description, assume that the processors CPU (1,1) ... CPU (M,N) may have three different performance states that are represented by Table 1 below … performance state 1 corresponds to a hypothetical operating voltage of 1.0 volts, a frequency of 2 GHz”) for a first set of one or more cores of the plurality of cores ([0023] “BIN 1 is populated with plural processors CPU (1, 1 ), CPU(2,1) ... CPU (N,1) at performance state 1,”) and a second resource configuration, ([0022] “Performance state 2 corresponds to 1.1 volts, 2.5 GHz”) which is different from the first resource configuration, for a second set of one or more cores of the BIN 2 is populated with plural processors CPU (1,2), CPU (2,2) ... CPU (N,2) at performance state 2”)
wherein the first set of one or more cores are preset to operate and maintain a higher frequency according to the first resource configuration and the second set of one or more cores are preset to operate and maintain a lower frequency according to the second resource configuration, ([0030] “It should be understood that processor assignment to given performance bin BIN 1, BIN 2 ... BIN M and routing of incoming tasks 13 could be accomplished on a per-core basis. Thus, a processor with 12 cores could have some cores assigned to BIN 1 and others to BIN M. Incoming tasks could be assigned to the BIN 1 cores and others to the BIN M cores.” Emphasis added. See also [0022] – [0023] Tables 1 and 2 – depicting pre-defined bin performance states and operating frequencies –, fig. 1, element 15, [0020], Fig. 5, elements 100-125, and [0030]. i.e. the processor/core bins are assigned an operating frequency and maintain the frequencies as tasks are assigned to those bins for execution – sets of cores giving the claim the BRI --.)
wherein at least one core of the first set of one or more cores has a same function with at least one core of the second set of one or more cores, and ([0019] “Processor power is modeled based on the monitored performance metrics. Future incoming tasks are assigned to one of the processor performance bins based on the modeled processor power.” See also [0023] “The use of performance bins BIN 1, BIN 2 ... BIN M enables selective routing of particular tasks to a collection of processors in a particular performance bin in order to more efficiently utilize the overall population of the processors in the various bins BIN 1, BIN 2 ... BIN M.” and [0024] – [0025] classify an incoming task and match in to an appropriate performance bin ….” 
i.e. each core is assigned a bin associated with an operating frequency, incoming tasks are assigned a bin and executed on cores within the bins. In this way, the cores have a same function – processing assigned tasks of a workload – giving the claim the BRI. ) 
wherein the resource configuration of the CPU enables suppression of fluctuation of the preset higher frequency of the first set of one or more cores and of the preset lower frequency of the second set [0022] “performance state 1 corresponds to a hypothetical operating voltage of 1.0 volts, a frequency of 2 GHz and a processor power of95 watts. … Performance state 2 corresponds to 1.1 volts, 2.5 GHz and 110 watts, and performance state 3 corresponds to 1.3 volts, 3.0 GHz and 125 watts. These numerical examples are hypothetical but useful to illustrate the process described herein. [0023] The definition of the performance bins BIN 1, BIN 2 ... BIN M will now be described in conjunction with FIG. 2. As just noted, the various processors CPU (1,1) ... CPU (M,N) of the cluster 15 will typically have some default collection of performance states that are a combination of core voltage and frequency.” Emphasis added. i.e. each core in a particular bin stays its frequency/voltage pair configuration – suppressing fluctuation giving the claim the BRI – regardless of CPU power consumption, heat dissipation. In other words, the frequencies set for each bin are maintained until the system identifies that more cores are needed in another bin for performance reasons.)
Breternitz does not teach wherein the preset higher frequency of the first set of one or more cores is maintained while the set resource configuration of the CPU is maintained by compressing power consumption, heat dissipation, and a number of cores of the second set of one or more cores by the resource configuration of the CPU.  
Note that Breternitz goes on to teach maintaining the cores at their respective bin voltage/frequency pairs until monitored performance counters indicate that the bins should be modified ( Breternitz [0031]) 
Krishnaswama teaches wherein the preset higher frequency of the first set of one or more cores is maintained while the set resource configuration of the CPU is maintained by compressing power consumption, heat dissipation, and a number of cores of the second set of one or more cores by the resource configuration of the CPU.  ([0029] – [0030] “the power management unit 115 may concurrently provide power capping, current capping, and temperature capping on processor 10 using various power, current and temperature measurements provided by sensors … algorithm (shown below in the pseudo code example) that may be configured to track whether or not the processor 10 is operating above or below a predetermined power threshold, and to throttle or resume one or more of the processor core clusters 100 dependent upon whether the processor 10 is operating above or below the power threshold … may be programmed by a system administrator to throttle and resume the core clusters 100 proportionate to a relative priority of each core cluster 105 to the other core clusters 105, and based upon how much the processor 10 is above or below the power threshold.” Emphasis added. See also [0032] “reduce core current and temperature using capping techniques such as voltage and frequency scaling.” and [0036]. i.e. based on power consumption or thermal limits, cores may be throttled down – compressed giving the claim the BRI – based on the core’s priority.) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of  Krishnaswami with the teaching of Breternitz as both references are directed to controlling power in computing systems. Moreover, Krishnaswami improves on Breternitz’s teaching of optimizing power consumption for a workload by varying core frequency/voltage configurations based on workload requirements and performance metrics (Breternitz [0031], [0007] – [0010]) by further teaching a technique which selectively prioritizes cores based on workload so as to allow low priority cores to be throttled, thus saving additional power in the system.
Regarding Claim 2,
 Breternitz teaches wherein the plurality of cores are divided into more than one group, and operating frequencies of cores in a same group are preset to be the same, and operating frequencies of cores in different groups are preset to be different.  ([0030] “It should be understood that processor assignment to given performance bin BIN 1, BIN 2 ... BIN M and routing of incoming tasks 13 could be accomplished on a per-core basis. Thus, a processor with 12 cores could have some cores assigned to BIN 1 and others to BIN M. Incoming tasks could be assigned to the BIN 1 cores and others to the BIN M cores.” Emphasis added. See also [0022] – [0023] Tables 1 and 2 – depicting bin performance states and operating frequencies –, fig. 1, element 15, and [0020]. i.e. each bin operates at a different frequency.)
Regarding Claim 3,
 A method for implementing heterogeneous frequencies of a CPU comprising a plurality of cores, the method comprises:
determining a plurality of preset operating frequencies of the plurality of cores after the CPU starts; (Fig. 5, element 100, See also [0022]-[0023] Tables 1 and 2 – depicting bin performance states and operating frequencies –, and [0031] “the system 10 determines the available processor power states … at system startup or at some other time ….”)
setting the operating frequency of each core of the plurality of cores at a respective preset operating frequency based on a resource configuration of the CPU; and maintaining the set operating frequencies of the cores, ([0030] “It should be understood that processor assignment to given performance bin BIN 1, BIN 2 ... BIN M and routing of incoming tasks 13 could be accomplished on a per-core basis. Thus, a processor with 12 cores could have some cores assigned to BIN 1 and others to BIN M. Incoming tasks could be assigned to the BIN 1 cores and others to the BIN M cores. ” See also [0022] and its Table 1
 i.e.  cores of a CPU may be configured to run at differing voltage/frequency pairs based on the desired performance state – a resource configuration giving the claim the BRI – and categorized into different performance bins based on the performance state – a heterogeneous–frequency CPU giving the claim the BRI -- the processor/core bins are assigned an operating frequency and maintain the frequencies as tasks are assigned to those bins for execution.) 
wherein at least two cores of the cores that operate at different operating frequencies from each other have a same function ([0019] “Processor power is modeled based on the monitored performance metrics. Future incoming tasks are assigned to one of the processor performance bins based on the modeled processor power.” See also [0023] “The use of performance bins BIN 1, BIN 2 ... BIN M enables selective routing of particular tasks to a collection of processors in a particular performance bin in order to more efficiently utilize the overall population of the processors in the various bins BIN 1, BIN 2 ... BIN M.” and [0024] – [0025] classify an incoming task and match in to an appropriate performance bin ….” 

and
wherein the resource configuration of the CPU enables suppression of fluctuation of the set operating frequencies of the cores  due to a change in power consumption or heat dissipation of the CPU while the set resource configuration of the CPU is maintained ([0022] “performance state 1 corresponds to a hypothetical operating voltage of 1.0 volts, a frequency of 2 GHz and a processor power of95 watts. … Performance state 2 corresponds to 1.1 volts, 2.5 GHz and 110 watts, and performance state 3 corresponds to 1.3 volts, 3.0 GHz and 125 watts. These numerical examples are hypothetical but useful to illustrate the process described herein. [0023] The definition of the performance bins BIN 1, BIN 2 ... BIN M will now be described in conjunction with FIG. 2. As just noted, the various processors CPU (1,1) ... CPU (M,N) of the cluster 15 will typically have some default collection of performance states that are a combination of core voltage and frequency.” Emphasis added. i.e. each core in a particular bin stays its frequency/voltage pair configuration – suppressing fluctuation giving the claim the BRI – regardless of CPU power consumption, heat dissipation. In other words, the frequencies set for each bin are maintained until the system identifies that more cores are needed in another bin for performance reasons.)and
Breternitz does not teach wherein a higher operating frequency among the set operating frequencies is maintained while the resource configuration of the CPU is maintained by compressing power consumption, heat dissipation, and a core number of one or more cores among the plurality of cores, the one or more cores being set to operate at a lower operating frequency among the set operating frequencies.  
Note that Breternitz goes on to teach maintaining the cores at their respective bin voltage/frequency pairs until monitored performance counters indicate that the bins should be modified ( Breternitz [0031]) 
the power management unit 115 may concurrently provide power capping, current capping, and temperature capping on processor 10 using various power, current and temperature measurements provided by sensors … algorithm (shown below in the pseudo code example) that may be configured to track whether or not the processor 10 is operating above or below a predetermined power threshold, and to throttle or resume one or more of the processor core clusters 100 dependent upon whether the processor 10 is operating above or below the power threshold … may be programmed by a system administrator to throttle and resume the core clusters 100 proportionate to a relative priority of each core cluster 105 to the other core clusters 105, and based upon how much the processor 10 is above or below the power threshold.” Emphasis added. [0032] “reduce core current and temperature using capping techniques such as voltage and frequency scaling.” and [0036]. i.e. based on power consumption or thermal limits, cores may be throttled down – compressed giving the claim the BRI – based on the core’s priority.) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of  Krishnaswami with the teaching of Breternitz as both references are directed to controlling power in computing systems. Moreover, Krishnaswami improves on Breternitz’s teaching of optimizing power consumption for a workload by varying core frequency/voltage configurations based on workload requirements and performance metrics (Breternitz [0031], [0007] – [0010]) by further teaching a technique which selectively prioritizes cores based on workload so as to allow low priority cores to be throttled, thus saving additional power in the system.
Regarding Claim 4,
 Breternitz teaches wherein the plurality of preset operating frequencies of the plurality of cores are preset in manufacture, or set by a user through a basic input output system (BIOS). ([0022] “These discrete power states may be hard wired into the processors at the fabrication stage or be capable of being set later by way of fuses and/or onboard registers that may be programmed by way of a BIOS or other system. For”)  
Regarding Claim 6,
 Breternitz teaches an apparatus for implementing heterogeneous frequencies of a CPU comprising a plurality of cores, the apparatus comprises:
one or more processors configured to execute a set of instructions to cause the apparatus to perform: ([0019] “decision device”)   
determining preset operating frequencies of the plurality of cores after the CPU starts, the plurality of cores having a plurality of preset operating frequencies; ([0031] “the system 10 determines the available processor power states … at system startup or at some other time ….”) . See also Fig. 5, element 100, See also [0022]-[0023] Tables 1 and 2 – depicting bin performance states and operating frequencies –) and
 setting the operating frequency of each core of the plurality of cores at a respective preset operating frequency based on a resource configuration of the CPU, and maintaining the set operating frequencies of the cores for  the resource configuration, ([0030] - [0031] “processor assignment to given performance bin BIN 1, BIN 2 ... BIN M and routing of incoming tasks 13 could be accomplished on a per-core basis … the system 10 defines performance bins BIN 1, BIN 2 . . . BIN M based on the available processor power states 105. At step 110, the system 10 assigns the processors CPU (1,1) ... CPU (N,M) to the various performance bins BIN 1, BIN 2 ... BIN M.” See also [0028] “Reassigning a processor, such as CPU (2, 1 ), to a different performance bin will typically require the system 10 to alter the performance state of the processor CPU (2, 1 ), say from state 2 to state 1, via DVFS or otherwise.” Emphasis added. See also [0022] and its Table 1
 i.e.  cores of a CPU may be configured to run at differing voltage/frequency pairs based on the desired performance state – a resource configuration giving the claim the BRI –  The processor/core bins are assigned an operating frequency and maintain the frequencies as tasks are assigned to those bins for execution – sets of cores giving the claim the BRI --)
Processor power is modeled based on the monitored performance metrics. Future incoming tasks are assigned to one of the processor performance bins based on the modeled processor power.” See also [0023] “The use of performance bins BIN 1, BIN 2 ... BIN M enables selective routing of particular tasks to a collection of processors in a particular performance bin in order to more efficiently utilize the overall population of the processors in the various bins BIN 1, BIN 2 ... BIN M.” and [0024] – [0025] classify an incoming task and match in to an appropriate performance bin ….” 
i.e. each core is assigned a bin associated with an operating frequency, incoming tasks are assigned a bin and executed on cores within the bins. In this way, the cores have a same function – processing assigned tasks of a workload – giving the claim the BRI. )
wherein the resource configuration of the CPU provides different resource configurations for the at least two cores of the cores, ([0022] – [0023] and TABLES 1 and 2 depicting performance bins for cores and performance states for cores. The cores of a CPU may be configured to run at differing voltage/frequency pairs based on the desired performance state – a resource configuration giving the claim the BRI – ) and
wherein the resource configuration of the CPU enables suppression of fluctuation of the set operating frequencies of the cores  due to a change in power consumption or heat dissipation of the CPU while the set resource configuration of the CPU is maintained ([0022] “performance state 1 corresponds to a hypothetical operating voltage of 1.0 volts, a frequency of 2 GHz and a processor power of95 watts. … Performance state 2 corresponds to 1.1 volts, 2.5 GHz and 110 watts, and performance state 3 corresponds to 1.3 volts, 3.0 GHz and 125 watts. These numerical examples are hypothetical but useful to illustrate the process described herein. [0023] The definition of the performance bins BIN 1, BIN 2 ... BIN M will now be described in conjunction with FIG. 2. As just noted, the various processors CPU (1,1) ... CPU (M,N) of the cluster 15 will typically have some default collection of performance states that are a combination of core voltage and frequency.” Emphasis added. i.e. each core in a particular bin stays its frequency/voltage pair configuration – suppressing fluctuation giving the claim the BRI – regardless of CPU power consumption, heat dissipation. In other words, the frequencies set for each bin are maintained until the system identifies that more cores are needed in another bin for performance reasons.)
and
Breternitz does not teach wherein a higher operating frequency among the set operating frequencies is maintained while the resource configuration of the CPU is maintained by compressing power consumption, heat dissipation, and a core number of one or more cores among the plurality of cores, the one or more cores being set to operate at a lower operating frequency among the set operating frequencies.  
Note that Breternitz goes on to teach maintaining the cores at their respective bin voltage/frequency pairs until monitored performance counters indicate that the bins should be modified ( Breternitz [0031]) 
Krishnaswama teaches wherein a higher operating frequency among the set operating frequencies is maintained while the resource configuration of the CPU is maintained by compressing power consumption, heat dissipation, and a core number of one or more cores among the plurality of cores, the one or more cores being set to operate at a lower operating frequency among the set operating frequencies.  ([0029] – [0030] “the power management unit 115 may concurrently provide power capping, current capping, and temperature capping on processor 10 using various power, current and temperature measurements provided by sensors … algorithm (shown below in the pseudo code example) that may be configured to track whether or not the processor 10 is operating above or below a predetermined power threshold, and to throttle or resume one or more of the processor core clusters 100 dependent upon whether the processor 10 is operating above or below the power threshold … may be programmed by a system administrator to throttle and resume the core clusters 100 proportionate to a relative priority of each core cluster 105 to the other core clusters 105, and based upon how much the processor 10 is above or below the power threshold.” Emphasis added. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of  Krishnaswami with the teaching of Breternitz as both references are directed to controlling power in computing systems. Moreover, Krishnaswami improves on Breternitz’s teaching of optimizing power consumption for a workload by varying core frequency/voltage configurations based on workload requirements and performance metrics (Breternitz [0031], [0007] – [0010]) by further teaching a technique which selectively prioritizes cores based on workload so as to allow low priority cores to be throttled, thus saving additional power in the system.


Regarding Claim 8,
 A heterogeneous frequency CPU comprising a plurality of cores,
wherein the plurality of cores have a plurality of different hardware operating frequencies based on a resource configuration of the CPU, ([0030] “It should be understood that processor assignment to given performance bin BIN 1, BIN 2 ... BIN M and routing of incoming tasks 13 could be accomplished on a per-core basis. Thus, a processor with 12 cores could have some cores assigned to BIN 1 and others to BIN M. Incoming tasks could be assigned to the BIN 1 cores and others to the BIN M cores. ” See also [0022] and its Table 1
 i.e.  cores of a CPU may be configured to run at differing voltage/frequency pairs based on the desired performance state – a resource configuration giving the claim the BRI – and categorized into different performance bins based on the performance state – a heterogeneous–frequency CPU giving the claim the BRI --) 
wherein at least two cores of the plurality of cores that are set to operate at different operating frequencies from each other have a same function , ([0019] “Processor power is modeled based on the monitored performance metrics. Future incoming tasks are assigned to one of the processor performance bins based on the modeled processor power.” See also [0023] “The use of performance bins BIN 1, BIN 2 ... BIN M enables selective routing of particular tasks to a collection of processors in a particular performance bin in order to more efficiently utilize the overall population of the processors in the various bins BIN 1, BIN 2 ... BIN M.” and [0024] – [0025] classify an incoming task and match in to an appropriate performance bin ….” 
i.e. each core is assigned a bin associated with an operating frequency, incoming tasks are assigned a bin and executed on cores within the bins. In this way, the cores have a same function – processing assigned tasks of a workload – giving the claim the BRI. )
wherein the resource configuration of the CPU provides different resource configurations for the at least two cores of the cores, ([0022] – [0023] and TABLES 1 and 2 depicting performance bins for cores and performance states for cores. The cores of a CPU may be configured to run at differing voltage/frequency pairs based on the desired performance state – a resource configuration giving the claim the BRI – )wherein the resource configuration of the CPU enables suppression of fluctuation of the set operating frequencies of the cores of due to a change in power consumption or heat dissipation of the CPU while the set resource configuration of the CPU is maintained, and ([0022] “performance state 1 corresponds to a hypothetical operating voltage of 1.0 volts, a frequency of 2 GHz and a processor power of95 watts. … Performance state 2 corresponds to 1.1 volts, 2.5 GHz and 110 watts, and performance state 3 corresponds to 1.3 volts, 3.0 GHz and 125 watts. These numerical examples are hypothetical but useful to illustrate the process described herein. [0023] The definition of the performance bins BIN 1, BIN 2 ... BIN M will now be described in conjunction with FIG. 2. As just noted, the various processors CPU (1,1) ... CPU (M,N) of the cluster 15 will typically have some default collection of performance states that are a combination of core voltage and frequency.” Emphasis added. i.e. each core in a particular bin stays its frequency/voltage pair configuration – suppressing fluctuation giving the claim the BRI – regardless of CPU power consumption, heat dissipation. In other words, the frequencies set for each bin are maintained until the system identifies that more cores are needed in another bin for performance reasons.)

Note that Breternitz goes on to teach maintaining the cores at their respective bin voltage/frequency pairs until monitored performance counters indicate that the bins should be modified ( Breternitz [0031]) 
Krishnaswama teaches wherein a higher operating frequency among the set operating frequencies is maintained while the resource configuration of the CPU is maintained by compressing power consumption, heat dissipation, and a core number of one or more cores among the plurality of cores, the one or more cores being set to operate at a lower operating frequency among the set operating frequencies.  ([0029] – [0030] “the power management unit 115 may concurrently provide power capping, current capping, and temperature capping on processor 10 using various power, current and temperature measurements provided by sensors … algorithm (shown below in the pseudo code example) that may be configured to track whether or not the processor 10 is operating above or below a predetermined power threshold, and to throttle or resume one or more of the processor core clusters 100 dependent upon whether the processor 10 is operating above or below the power threshold … may be programmed by a system administrator to throttle and resume the core clusters 100 proportionate to a relative priority of each core cluster 105 to the other core clusters 105, and based upon how much the processor 10 is above or below the power threshold.” Emphasis added. [0032] “reduce core current and temperature using capping techniques such as voltage and frequency scaling.” and [0036]. i.e. based on power consumption or thermal limits, cores may be throttled down – compressed giving the claim the BRI – based on the core’s priority.) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of  Krishnaswami with the teaching of Breternitz as 


Regarding Claim 9,
 A task scheduling method applied to a computer with a CPU having a plurality of cores,
wherein the plurality of cores have a plurality of operating frequencies based on a resource configuration of the CPU, comprises: ([0030] “It should be understood that processor assignment to given performance bin BIN 1, BIN 2 ... BIN M and routing of incoming tasks 13 could be accomplished on a per-core basis. Thus, a processor with 12 cores could have some cores assigned to BIN 1 and others to BIN M. Incoming tasks could be assigned to the BIN 1 cores and others to the BIN M cores.” Emphasis added. See also [0022] – [0023] Tables 1 and 2 – depicting pre-defined bin performance states and operating frequencies –, fig. 1, element 15, [0020], Fig. 5, elements 100-125, and [0030]. i.e. the processor/core bins are assigned an operating frequency and maintain the frequencies as tasks are assigned to those bins for execution. The cores of a CPU may be configured to run at differing voltage/frequency pairs based on the desired performance state – a resource configuration giving the claim the BRI –)
determining, by an operating system of the computer upon receiving a task, ([0025] “the value of modeled processor power P taskmodeled may be compared to the processor powers from Table 1 above. For example, assume that P taskmodeled= l 05 watts. The closest larger value of processor power from Table 1 is 110 watts corresponding to performance state 2, so that particular modeled incoming task 13 (and future examples ofit and others like it) will be assigned to performance BIN 2 and thus routed to those processors CPU (1,2), CPU (2,2) ... CPU (N,2) at performance state 2.” [0025] “In order to classify an incoming task 13 and match it to an appropriate performance bin, e.g., BIN 1, the system 10, and more particularly the decision device 20, monitors various CPU performance counter metrics. The decision device 20 may include instructions stored in a computer readable medium in order to perform the activities described herein … For example, models of CPU power versus various CPU performance counter metrics may be developed to quickly develop relationships between CPU power and performance counter metrics. These modeled values of CPU power may be mapped to the CPU power level i.e. performance states associated with the previously identified and characterized performance bins BIN 1, BIN 2 ... BIN M, etc.” See also [0030] “It should be understood that processor assignment to given performance bin BIN 1, BIN 2 ... BIN M and routing of incoming tasks 13 could be accomplished on a per-core basis. Thus, a processor with 12 cores could have some cores assigned to BIN 1 and others to BIN M. Incoming tasks could be assigned to the BIN 1 cores and others to the BIN M cores.”  ) and
 scheduling, by the operating system, the task to the determined core for performing, ([0025] “the value of modeled processor power P taskmodeled may be compared to the processor powers from Table 1 above. For example, assume that P taskmodeled= l 05 watts. The closest larger value of processor power from Table 1 is 110 watts corresponding to performance state 2, so that particular modeled incoming task 13 (and future examples ofit and others like it) will be assigned to performance BIN 2 and thus routed to those processors CPU (1,2), CPU (2,2) ... CPU (N,2) at performance state 2.” Emphasis added.)
wherein at least two cores of the plurality of cores that are set to operate at different operating frequencies from each other ([0030] “It should be understood that processor assignment to given performance bin BIN 1, BIN 2 ... BIN M and routing of incoming tasks 13 could be accomplished on a per-core basis. Thus, a processor with 12 cores could have some cores assigned to BIN 1 and others to BIN M. Incoming tasks could be assigned to the BIN 1 cores and others to the BIN M cores.” i.e. dividing up the exemplary 12 core processor with at least one core per bin, – at least two cores giving the claim the BRI -- ) have a same function, ([0019] “Processor power is modeled based on the monitored performance metrics. Future incoming tasks are assigned to one of the processor performance bins based on the modeled processor power.” See also [0023] “The use of performance bins BIN 1, BIN 2 ... BIN M enables selective routing of particular tasks to a collection of processors in a particular performance bin in order to more efficiently utilize the overall population of the processors in the various bins BIN 1, BIN 2 ... BIN M.” and [0024] – [0025] classify an incoming task and match in to an appropriate performance bin ….” 
i.e. each core is assigned a bin associated with an operating frequency, incoming tasks are assigned a bin and executed on cores within the bins. In this way, the cores have a same function – processing assigned tasks of a workload – giving the claim the BRI.)
wherein the resource configuration of the CPU provides different resource configurations for the at least two cores of the cores, , ([0022] – [0023] and TABLES 1 and 2 depicting performance bins for cores and performance states for cores. The cores of a CPU may be configured to run at differing voltage/frequency pairs based on the desired performance state – a resource configuration giving the claim the BRI – ) and
wherein the resource configuration of the CPU enables suppression of fluctuation of the set operating frequencies of the cores  due to a change in power consumption or heat dissipation of the CPU while the set resource configuration of the CPU is maintained and([0022] “performance state 1 corresponds to a hypothetical operating voltage of 1.0 volts, a frequency of 2 GHz and a processor power of95 watts. … Performance state 2 corresponds to 1.1 volts, 2.5 GHz and 110 watts, and performance state 3 corresponds to 1.3 volts, 3.0 GHz and 125 watts. These numerical examples are hypothetical but useful to illustrate the process described herein. [0023] The definition of the performance bins BIN 1, BIN 2 ... BIN M will now be described in conjunction with FIG. 2. As just noted, the various processors CPU (1,1) ... CPU (M,N) of the cluster 15 will typically have some default collection of performance states that are a combination of core voltage and frequency.” Emphasis added. i.e. each core in a particular bin stays its frequency/voltage pair configuration – suppressing fluctuation giving the claim the BRI – regardless of CPU power consumption, heat dissipation. In other words, the frequencies set for each bin are maintained until the system identifies that more cores are needed in another bin for performance reasons.)
Breternitz does not teach wherein a higher operating frequency among the set operating frequencies is maintained while the resource configuration of the CPU is maintained by compressing power consumption, heat dissipation, and a core number of one or more cores among the plurality of cores, the one or more cores being set to operate at a lower operating frequency among the set operating frequencies.  
Note that Breternitz goes on to teach maintaining the cores at their respective bin voltage/frequency pairs until monitored performance counters indicate that the bins should be modified ( Breternitz [0031]) 
Krishnaswama teaches wherein a higher operating frequency among the set operating frequencies is maintained while the resource configuration of the CPU is maintained by compressing power consumption, heat dissipation, and a core number of one or more cores among the plurality of cores, the one or more cores being set to operate at a lower operating frequency among the set operating frequencies. ([0029] – [0030] “the power management unit 115 may concurrently provide power capping, current capping, and temperature capping on processor 10 using various power, current and temperature measurements provided by sensors … algorithm (shown below in the pseudo code example) that may be configured to track whether or not the processor 10 is operating above or below a predetermined power threshold, and to throttle or resume one or more of the processor core clusters 100 dependent upon whether the processor 10 is operating above or below the power threshold … may be programmed by a system administrator to throttle and resume the core clusters 100 proportionate to a relative priority of each core cluster 105 to the other core clusters 105, and based upon how much the processor 10 is above or below the power threshold.” Emphasis added. [0032] “reduce core current and temperature using capping techniques such as voltage and 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of  Krishnaswami with the teaching of Breternitz as both references are directed to controlling power in computing systems. Moreover, Krishnaswami improves on Breternitz’s teaching of optimizing power consumption for a workload by varying core frequency/voltage configurations based on workload requirements and performance metrics (Breternitz [0031], [0007] – [0010]) by further teaching a technique which selectively prioritizes cores based on workload so as to allow low priority cores to be throttled, thus saving additional power in the system.

Regarding Claim 10,
 Breternitz teaches wherein determining in the plurality of cores, by the operating system of the computer upon receiving the task, the core having an operating frequency corresponding to the frequency requirement of the task comprises:
determining the core in the plurality of cores having an operating frequency corresponding to the frequency requirement of the task according to task type of the task and a configured corresponding relationship between task types and cores. .  ([0025] “the value of modeled processor power P taskmodeled may be compared to the processor powers from Table 1 above. For example, assume that P taskmodeled= l 05 watts. The closest larger value of processor power from Table 1 is 110 watts corresponding to performance state 2, so that particular modeled incoming task 13 (and future examples ofit and others like it) will be assigned to performance BIN 2 and thus routed to those processors CPU (1,2), CPU (2,2) ... CPU (N,2) at performance state 2.” Emphasis added.
i.e. the bin performance state correlates to the power level and the frequency of the processor. Each task is profiled and referenced for future tasks so as to assign the task to the appropriate core/processor.)  
Regarding Claim 11,
 Breternitz teaches wherein determining in the plurality of cores, by an operating system of the computer upon receiving a task, a core having an operating frequency corresponding to the frequency requirement of the task comprises:
determining a corresponding relationship between task types and cores according to operating frequencies required by task types and operating frequencies of cores; and
 determining a core in the plurality of cores having an operating frequency matching the operating frequency required by the task in accordance with task type of the task. ([0025] “the value of modeled processor power P taskmodeled may be compared to the processor powers from Table 1 above. For example, assume that P taskmodeled= l05 watts. The closest larger value of processor power from Table 1 is 110 watts corresponding to performance state 2, so that particular modeled incoming task 13 (and future examples ofit and others like it) will be assigned to performance BIN 2 and thus routed to those processors CPU (1,2), CPU (2,2) ... CPU (N,2) at performance state 2.” Emphasis added.
i.e. the bin performance state correlates to the power level and the frequency of the processor. Each task is profiled ( Ptaskmodeled) – task type, giving the claim the BRI – and referenced for future tasks so as to assign the task to the appropriate core/processor bin.)  
Regarding Claim 12,
 A task scheduling apparatus for a computer with a CPU having a plurality of cores,
wherein the plurality of cores have a plurality of operating frequencies based on a resource configuration of the CPU, the apparatus comprises: ([0030] “It should be understood that processor assignment to given performance bin BIN 1, BIN 2 ... BIN M and routing of incoming tasks 13 could be accomplished on a per-core basis. Thus, a processor with 12 cores could have some cores assigned to BIN 1 and others to BIN M. Incoming tasks could be assigned to the BIN 1 cores and others to the BIN M cores.” Emphasis added. See also [0022] – [0023] Tables 1 and 2 – depicting pre-defined bin performance states and operating frequencies –, fig. 1, element 15, [0020], Fig. 5, elements 100-125, and [0030]. i.e. the processor/core bins are assigned an operating frequency and maintain the frequencies as tasks are assigned to those bins for execution. The cores of a CPU may 
one or more processors configured to execute a set of instructions to cause the operating system to perform: ([0019] “decision device”)   
determining, upon receiving a task, a core in the plurality of cores having an operating frequency corresponding to the frequency requirement of the task; ([0025] “In order to classify an incoming task 13 and match it to an appropriate performance bin, e.g., BIN 1, the system 10, and more particularly the decision device 20, monitors various CPU performance counter metrics. The decision device 20 may include instructions stored in a computer readable medium in order to perform the activities described herein … For example, models of CPU power versus various CPU performance counter metrics may be developed to quickly develop relationships between CPU power and performance counter metrics. These modeled values of CPU power may be mapped to the CPU power level i.e. performance states associated with the previously identified and characterized performance bins BIN 1, BIN 2 ... BIN M, etc.” 
See also [0022] – [0023], Tables 1 and 2, correlating processor performance state, power, and frequency with each other, and [0030] “It should be understood that processor assignment to given performance bin BIN 1, BIN 2 ... BIN M and routing of incoming tasks 13 could be accomplished on a per-core basis. Thus, a processor with 12 cores could have some cores assigned to BIN 1 and others to BIN M. Incoming tasks could be assigned to the BIN 1 cores and others to the BIN M cores.” ) and
 scheduling the task to the determined core for performing, ([0025] “the value of modeled processor power P taskmodeled may be compared to the processor powers from Table 1 above. For example, assume that P taskmodeled= l 05 watts. The closest larger value of processor power from Table 1 is 110 watts corresponding to performance state 2, so that particular modeled incoming task 13 (and future examples ofit and others like it) will be assigned to performance BIN 2 and thus routed to those processors CPU (1,2), CPU (2,2) ... CPU (N,2) at performance state 2.” Emphasis added.)
Processor power is modeled based on the monitored performance metrics. Future incoming tasks are assigned to one of the processor performance bins based on the modeled processor power.” See also [0023] “The use of performance bins BIN 1, BIN 2 ... BIN M enables selective routing of particular tasks to a collection of processors in a particular performance bin in order to more efficiently utilize the overall population of the processors in the various bins BIN 1, BIN 2 ... BIN M.” and [0024] – [0025] classify an incoming task and match in to an appropriate performance bin ….” 
i.e. each core is assigned a bin associated with an operating frequency, incoming tasks are assigned a bin and executed on cores within the bins. In this way, the cores have a same function – processing assigned tasks of a workload – giving the claim the BRI. )
wherein the resource configuration of the CPU provides different resource configurations for the at least two cores of the cores, , ([0022] – [0023] and TABLES 1 and 2 depicting performance bins for cores and performance states for cores. The cores of a CPU may be configured to run at differing voltage/frequency pairs based on the desired performance state – a resource configuration giving the claim the BRI – ) and
wherein the resource configuration of the CPU enables suppression of fluctuation of the set operating frequencies of the cores  due to a change in power consumption or heat dissipation of the CPU while the set resource configuration of the CPU is maintained and([0022] “performance state 1 corresponds to a hypothetical operating voltage of 1.0 volts, a frequency of 2 GHz and a processor power of95 watts. … Performance state 2 corresponds to 1.1 volts, 2.5 GHz and 110 watts, and performance state 3 corresponds to 1.3 volts, 3.0 GHz and 125 watts. These numerical examples are hypothetical but useful to illustrate the process described herein. [0023] The definition of the performance bins BIN 1, BIN 2 ... BIN M will now be described in conjunction with FIG. 2. As just noted, the various processors CPU (1,1) ... CPU (M,N) of the cluster 15 will typically have some default collection of performance states that are a combination of core voltage and frequency.” Emphasis added. i.e. each core in a particular bin stays its frequency/voltage pair configuration – suppressing fluctuation giving the claim the BRI – regardless of CPU power consumption, heat dissipation. In other words, the frequencies set for each bin are maintained until the system identifies that more cores are needed in another bin for performance reasons.)
Breternitz does not teach wherein a higher operating frequency among the set operating frequencies is maintained while the resource configuration of the CPU is maintained by compressing power consumption, heat dissipation, and a core number of one or more cores among the plurality of cores, the one or more cores being set to operate at a lower operating frequency among the set operating frequencies.  
Note that Breternitz goes on to teach maintaining the cores at their respective bin voltage/frequency pairs until monitored performance counters indicate that the bins should be modified ( Breternitz [0031]) 
Krishnaswama teaches wherein a higher operating frequency among the set operating frequencies is maintained while the resource configuration of the CPU is maintained by compressing power consumption, heat dissipation, and a core number of one or more cores among the plurality of cores, the one or more cores being set to operate at a lower operating frequency among the set operating frequencies.  ([0029] – [0030] “the power management unit 115 may concurrently provide power capping, current capping, and temperature capping on processor 10 using various power, current and temperature measurements provided by sensors … algorithm (shown below in the pseudo code example) that may be configured to track whether or not the processor 10 is operating above or below a predetermined power threshold, and to throttle or resume one or more of the processor core clusters 100 dependent upon whether the processor 10 is operating above or below the power threshold … may be programmed by a system administrator to throttle and resume the core clusters 100 proportionate to a relative priority of each core cluster 105 to the other core clusters 105, and based upon how much the processor 10 is above or below the power threshold.” Emphasis added. [0032] “reduce core current and temperature using capping techniques such as voltage and 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of  Krishnaswami with the teaching of Breternitz as both references are directed to controlling power in computing systems. Moreover, Krishnaswami improves on Breternitz’s teaching of optimizing power consumption for a workload by varying core frequency/voltage configurations based on workload requirements and performance metrics (Breternitz [0031], [0007] – [0010]) by further teaching a technique which selectively prioritizes cores based on workload so as to allow low priority cores to be throttled, thus saving additional power in the system.


Regarding Claim 13,
 Breternitz teaches wherein the one or more processors are configured to execute the set of instructions to cause the operating system to further perform:
determining a core in the plurality of cores having an operating frequency corresponding to the frequency requirement of the task according to task type of the task and a configured corresponding relationship between the task types and cores; or determining a corresponding relationship between task types and cores according to operating frequencies required by task types and operating frequencies of cores; ([0025] “In order to classify an incoming task 13 and match it to an appropriate performance bin, e.g., BIN 1, the system 10, and more particularly the decision device 20, monitors various CPU performance counter metrics. The decision device 20 may include instructions stored in a computer readable medium in order to perform the activities described herein … For example, models of CPU power versus various CPU performance counter metrics may be developed to quickly develop relationships between CPU power and performance counter metrics. These modeled values of CPU power may be mapped to the CPU power level i.e. performance states associated with the previously identified and characterized performance bins BIN 1, BIN 2 ... BIN M, etc.” 
[0030] “It should be understood that processor assignment to given performance bin BIN 1, BIN 2 ... BIN M and routing of incoming tasks 13 could be accomplished on a per-core basis. Thus, a processor with 12 cores could have some cores assigned to BIN 1 and others to BIN M. Incoming tasks could be assigned to the BIN 1 cores and others to the BIN M cores.”) and
 determining a core in the plurality of cores having an operating frequency matching the operating frequency required by the task in accordance with its task type. ([0025] “the value of modeled processor power P taskmodeled may be compared to the processor powers from Table 1 above. For example, assume that P taskmodeled= l 05 watts. The closest larger value of processor power from Table 1 is 110 watts corresponding to performance state 2, so that particular modeled incoming task 13 (and future examples ofit and others like it) will be assigned to performance BIN 2 and thus routed to those processors CPU (1,2), CPU (2,2) ... CPU (N,2) at performance state 2.” Emphasis added.
i.e. the bin performance state correlates to the power level and the frequency of the processor. Each task is profiled and referenced for future tasks so as to assign the task to the appropriate core/processor bin.)  
Regarding Claim 14,
 Breternitz teaches a non-transitory computer readable medium storing a set of instructions that is executable by one or more processors of a computer system to cause the computer system to perform a method comprising: ([0025]) 
determining a plurality of preset operating frequencies of a plurality of cores of a Central Processing Unit (CPU) after the CPU starts; ([0031] “the system 10 determines the available processor power states … at system startup or at some other time ….”) . See also Fig. 5, element 100, See also [0022]-[0023] Tables 1 and 2 – depicting bin performance states and operating frequencies –, and [0025] “instructions stored in a computer readable medium ….”)
setting the operating frequency of each core of the plurality of cores at a respective preset operating frequency based on a resource configuration of the CPU; and providing instructions to maintain processor assignment to given performance bin BIN 1, BIN 2 ... BIN M and routing of incoming tasks 13 could be accomplished on a per-core basis … the system 10 defines performance bins BIN 1, BIN 2 . . . BIN M based on the available processor power states 105. At step 110, the system 10 assigns the processors CPU (1,1) ... CPU (N,M) to the various performance bins BIN 1, BIN 2 ... BIN M.” See also [0028] “Reassigning a processor, such as CPU (2, 1 ), to a different performance bin will typically require the system 10 to alter the performance state of the processor CPU (2, 1 ), say from state 2 to state 1, via DVFS or otherwise.” Emphasis added.  See also [0022] and its Table 1
 i.e.  cores of a CPU may be configured to run at differing voltage/frequency pairs based on the desired performance state – a resource configuration giving the claim the BRI –)
wherein at least two cores of the cores that operate at different operating frequencies from each other have a same function, … ([0019] “Processor power is modeled based on the monitored performance metrics. Future incoming tasks are assigned to one of the processor performance bins based on the modeled processor power.” See also [0023] “The use of performance bins BIN 1, BIN 2 ... BIN M enables selective routing of particular tasks to a collection of processors in a particular performance bin in order to more efficiently utilize the overall population of the processors in the various bins BIN 1, BIN 2 ... BIN M.” and [0024] – [0025] classify an incoming task and match in to an appropriate performance bin ….” 
i.e. each core is assigned a bin associated with an operating frequency, incoming tasks are assigned a bin and executed on cores within the bins. In this way, the cores have a same function – processing assigned tasks of a workload – giving the claim the BRI. ) 
wherein the resource configuration of the CPU provides different resource configurations for the at least two cores of the cores, ([0022] – [0023] and TABLES 1 and 2 depicting performance bins for cores and performance states for cores. The cores of a CPU may be configured to run at differing voltage/frequency pairs based on the desired performance state – a resource configuration giving the claim the BRI – ) and
[0022] “performance state 1 corresponds to a hypothetical operating voltage of 1.0 volts, a frequency of 2 GHz and a processor power of95 watts. … Performance state 2 corresponds to 1.1 volts, 2.5 GHz and 110 watts, and performance state 3 corresponds to 1.3 volts, 3.0 GHz and 125 watts. These numerical examples are hypothetical but useful to illustrate the process described herein. [0023] The definition of the performance bins BIN 1, BIN 2 ... BIN M will now be described in conjunction with FIG. 2. As just noted, the various processors CPU (1,1) ... CPU (M,N) of the cluster 15 will typically have some default collection of performance states that are a combination of core voltage and frequency.” Emphasis added. i.e. each core in a particular bin stays its frequency/voltage pair configuration – suppressing fluctuation giving the claim the BRI – regardless of CPU power consumption, heat dissipation. In other words, the frequencies set for each bin are maintained until the system identifies that more cores are needed in another bin for performance reasons.) and
Breternitz does not teach wherein a higher operating frequency among the set operating frequencies is maintained while the resource configuration of the CPU is maintained by compressing power consumption, heat dissipation, and a core number of one or more cores among the plurality of cores, the one or more cores being set to operate at a lower operating frequency among the set operating frequencies.  
Note that Breternitz goes on to teach maintaining the cores at their respective bin voltage/frequency pairs until monitored performance counters indicate that the bins should be modified ( Breternitz [0031]) 
Krishnaswama teaches wherein a higher operating frequency among the set operating frequencies is maintained while the resource configuration of the CPU is maintained by compressing power consumption, heat dissipation, and a core number of one or more cores among the plurality of  cores, the one or more cores being set to operate at a lower operating frequency among the set operating the power management unit 115 may concurrently provide power capping, current capping, and temperature capping on processor 10 using various power, current and temperature measurements provided by sensors … algorithm (shown below in the pseudo code example) that may be configured to track whether or not the processor 10 is operating above or below a predetermined power threshold, and to throttle or resume one or more of the processor core clusters 100 dependent upon whether the processor 10 is operating above or below the power threshold … may be programmed by a system administrator to throttle and resume the core clusters 100 proportionate to a relative priority of each core cluster 105 to the other core clusters 105, and based upon how much the processor 10 is above or below the power threshold.” Emphasis added. [0032] “reduce core current and temperature using capping techniques such as voltage and frequency scaling.” and [0036]. i.e. based on power consumption or thermal limits, cores may be throttled down – compressed giving the claim the BRI – based on the core’s priority.) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of  Krishnaswami with the teaching of Breternitz as both references are directed to controlling power in computing systems. Moreover, Krishnaswami improves on Breternitz’s teaching of optimizing power consumption for a workload by varying core frequency/voltage configurations based on workload requirements and performance metrics (Breternitz [0031], [0007] – [0010]) by further teaching a technique which selectively prioritizes cores based on workload so as to allow low priority cores to be throttled, thus saving additional power in the system.
Regarding Claim 15,
 Breternitz teaches A non-transitory computer readable medium storing a set of instructions that is executable by one or more processors of a computer system to cause the computer system to perform a method comprising: ([0025])
instructing an operating system of the computer system to determine out of a plurality of cores of a CPU, upon receiving a task, a core having an operating frequency corresponding to the frequency requirement of the task; ([0025] “In order to classify an incoming task 13 and match it to an appropriate performance bin, e.g., BIN 1, the system 10, and more particularly the decision device 20, monitors various CPU performance counter metrics. The decision device 20 may include instructions stored in a computer readable medium in order to perform the activities described herein … For example, models of CPU power versus various CPU performance counter metrics may be developed to quickly develop relationships between CPU power and performance counter metrics. These modeled values of CPU power may be mapped to the CPU power level i.e. performance states associated with the previously identified and characterized performance bins BIN 1, BIN 2 ... BIN M, etc.” 
See also [0022] – [0023], Tables 1 and 2, correlating processor performance state, power, and frequency with each other, and [0030] “It should be understood that processor assignment to given performance bin BIN 1, BIN 2 ... BIN M and routing of incoming tasks 13 could be accomplished on a per-core basis. Thus, a processor with 12 cores could have some cores assigned to BIN 1 and others to BIN M. Incoming tasks could be assigned to the BIN 1 cores and others to the BIN M cores.”)and
 instructing the operating system to schedule the task to the determined core for performing, ([0025] “the value of modeled processor power P taskmodeled may be compared to the processor powers from Table 1 above. For example, assume that P taskmodeled= l 05 watts. The closest larger value of processor power from Table 1 is 110 watts corresponding to performance state 2, so that particular modeled incoming task 13 (and future examples ofit and others like it) will be assigned to performance BIN 2 and thus routed to those processors CPU (1,2), CPU (2,2) ... CPU (N,2) at performance state 2.” Emphasis added.)
wherein the plurality of cores of the CPU of the computer have a plurality of different operating frequencies frequencies based on a resource configuration of the CPU ([0030] “It should be understood that processor assignment to given performance bin BIN 1, BIN 2 ... BIN M and routing of incoming tasks 13 could be accomplished on a per-core basis. Thus, a processor with 12 cores could have some cores assigned to BIN 1 and others to BIN M. Incoming tasks could be assigned to the BIN 1 cores and others to the BIN M cores.” Emphasis added. See also [0022] – [0023] Tables 1 and 2 – 
 i.e. the processor/core bins are assigned an operating frequency and maintain the frequencies as tasks are assigned to those bins for execution. 
The cores of a CPU may be configured to run at differing voltage/frequency pairs based on the desired performance state – a resource configuration giving the claim the BRI –) and at least two cores of the plurality of cores that are set to operate at different operating frequencies from each other ([0030] “It should be understood that processor assignment to given performance bin BIN 1, BIN 2 ... BIN M and routing of incoming tasks 13 could be accomplished on a per-core basis. Thus, a processor with 12 cores could have some cores assigned to BIN 1 and others to BIN M. Incoming tasks could be assigned to the BIN 1 cores and others to the BIN M cores.” i.e. dividing up the exemplary 12 core processor with at least one core per bin, – at least two cores giving the claim the BRI -- )
have a same function, ([0019] “Processor power is modeled based on the monitored performance metrics. Future incoming tasks are assigned to one of the processor performance bins based on the modeled processor power.” See also [0023] “The use of performance bins BIN 1, BIN 2 ... BIN M enables selective routing of particular tasks to a collection of processors in a particular performance bin in order to more efficiently utilize the overall population of the processors in the various bins BIN 1, BIN 2 ... BIN M.” and [0024] – [0025] classify an incoming task and match in to an appropriate performance bin ….” 
i.e. each core is assigned a bin associated with an operating frequency, incoming tasks are assigned a bin and executed on cores within the bins. In this way, the cores have a same function – processing assigned tasks of a workload – giving the claim the BRI. ) 
wherein the resource configuration of the CPU provides different resource configurations for the at least two cores of the cores, ([0022] – [0023] and TABLES 1 and 2 depicting performance bins for cores and performance states for cores. The cores of a CPU may be configured to run at differing 
wherein the resource configuration of the CPU enables suppression of fluctuation of the set operating frequencies of the cores  due to a change in power consumption or heat dissipation of the CPU while the set resource configuration of the CPU is maintained ([0022] “performance state 1 corresponds to a hypothetical operating voltage of 1.0 volts, a frequency of 2 GHz and a processor power of95 watts. … Performance state 2 corresponds to 1.1 volts, 2.5 GHz and 110 watts, and performance state 3 corresponds to 1.3 volts, 3.0 GHz and 125 watts. These numerical examples are hypothetical but useful to illustrate the process described herein. [0023] The definition of the performance bins BIN 1, BIN 2 ... BIN M will now be described in conjunction with FIG. 2. As just noted, the various processors CPU (1,1) ... CPU (M,N) of the cluster 15 will typically have some default collection of performance states that are a combination of core voltage and frequency.” Emphasis added. i.e. each core in a particular bin stays its frequency/voltage pair configuration – suppressing fluctuation giving the claim the BRI – regardless of CPU power consumption, heat dissipation. In other words, the frequencies set for each bin are maintained until the system identifies that more cores are needed in another bin for performance reasons.) and
Breternitz does not teach wherein a higher operating frequency among the set operating frequencies is maintained while the resource configuration of the CPU is maintained by compressing power  consumption, heat dissipation, and a core number of one or more cores among the plurality of cores, the one or more cores being set to operate at a lower operating frequency among the set operating frequencies.   
Note that Breternitz goes on to teach maintaining the cores at their respective bin voltage/frequency pairs until monitored performance counters indicate that the bins should be modified ( Breternitz [0031]) 
Krishnaswama teaches wherein a higher operating frequency among the set operating frequencies is maintained while the resource configuration of the CPU is maintained by compressing the power management unit 115 may concurrently provide power capping, current capping, and temperature capping on processor 10 using various power, current and temperature measurements provided by sensors … algorithm (shown below in the pseudo code example) that may be configured to track whether or not the processor 10 is operating above or below a predetermined power threshold, and to throttle or resume one or more of the processor core clusters 100 dependent upon whether the processor 10 is operating above or below the power threshold … may be programmed by a system administrator to throttle and resume the core clusters 100 proportionate to a relative priority of each core cluster 105 to the other core clusters 105, and based upon how much the processor 10 is above or below the power threshold.” Emphasis added. [0032] “reduce core current and temperature using capping techniques such as voltage and frequency scaling.” and [0036]. i.e. based on power consumption or thermal limits, cores may be throttled down – compressed giving the claim the BRI – based on the core’s priority.) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of  Krishnaswami with the teaching of Breternitz as both references are directed to controlling power in computing systems. Moreover, Krishnaswami improves on Breternitz’s teaching of optimizing power consumption for a workload by varying core frequency/voltage configurations based on workload requirements and performance metrics (Breternitz [0031], [0007] – [0010]) by further teaching a technique which selectively prioritizes cores based on workload so as to allow low priority cores to be throttled, thus saving additional power in the system.
Response to Arguments
Applicant’s arguments, see Remarks filed 9/20/2021, with respect to the rejection(s) of claim(s) 1-4, 6, and 8-15 under 35 U.S.C. § 102 have been fully considered and are persuasive in part.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Breternitz in view of Krishnaswami.

As acknowledged by the Office, Breternitzs does not recognize nor deal with issues related to changes in power consumption or temperature such as “fluctuation of the preset higher frequency .. . and of the present lower frequency . . . due to a change in power consumption or heat dissipation of the CPU while the set resource configuration of the CPU is maintained.” Accordingly, at no point does Breternitzs disclose “the resource configuration of the CPU enables suppression of fluctuation of the preset higher frequency of the first set of one or more cores and of the preset lower frequency of the second set of one or more cores due to a change in power consumption or heat dissipation of the CPU while the set resource configuration of the CPU is maintained,” as recited in claim 1.
Remarks at p. 14. 
Examiner respectfully disagrees. As discussed above, Breternitz teaches that the voltage/frequency pairs for the cores in each bin are maintained until the system identifies a performance need which requires a change to the cores in the bins. (Breternitz [0022]). In this way, the cores’ frequency does not fluctuate regardless of the temperature of power consumption. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J CORCORAN whose telephone number is (571)270-0549.  The examiner can normally be reached on M-F 07:30 - 16:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brian J Corcoran/             Examiner, Art Unit 2187                            

/JAWEED A ABBASZADEH/             Supervisory Patent Examiner, Art Unit 2187